DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a 371 of PCT/EP2018/079062 filed October 23, 2018.
In view of the preliminary amendment filed February 13, 2020, new claims 19-20 have been added. Claims 1-20 are pending.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,115,223. Although the claims at issue are not identical, they are not patentably distinct from each other because both invention of claims 1-20 of instant application and the invention of claims 1-17 of U.S. Patent No. 9,115,223 relate to substantially identical catalyst system. It would have been obvious to one of ordinary skill in art to rearrange the features of claims 1-17 of U.S. Patent No. 9,115,223, along with some properties that are inherently possessed by the catalyst system disclosed in U.S. Patent No. 9,115,223 to obtain the invention of claims 1-20 of instant application, motivated by the expectation of success of developing the catalyst system of claims 1-17 of U.S. Patent No. 9,115,223.

5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,901,261. Although the claims at issue are not identical, they are not patentably distinct from each other because both invention of claims 1-20 of instant application and the invention of claims 1-20 of U.S. Patent No. 8,901,261 relate to substantially identical catalyst system. It would have been obvious to one of ordinary skill in art to rearrange the features of claims 1-20 of U.S. Patent No. 8,901,261, along with some properties that are inherently possessed by the catalyst system disclosed in U.S. Patent No. 8,901,261 to obtain the invention of claims 1-20 of instant application, motivated by the expectation of success of developing the catalyst system of claims 1-20 of U.S. Patent No. 8,901,261.

6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,184,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both invention of claims 1-20 of instant application and the invention of claims 1-15 of U.S. Patent No. 10,184,016 B2 relate to substantially identical catalyst system. It would have been obvious to one of ordinary skill in art to rearrange the features of claims 1-15 of U.S. Patent No. 10,184,016 B2, along with some properties that are inherently possessed by the catalyst system disclosed in U.S. Patent No. 10,184,016 B2 to obtain the invention of claims 1-20 of instant application, motivated by the expectation of success of developing the catalyst system of claims 1-15 of U.S. Patent No. 10,184,016 B2.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 6, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 (line 2-3), claim 14 (line 2-3), the recitations “(di)esters of non-phthalic carboxylic (di)acids, 1,3-diethers, derivatives” are considered indefinite. What are they?

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 1-3, 5-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Spencer et al. (US 2012/0277090 A1).

    PNG
    media_image1.png
    492
    813
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    175
    817
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    448
    816
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    232
    806
    media_image4.png
    Greyscale



	Regarding the invention as claimed, Spencer et al. (page 14, claims 1-5) disclose a solid titanium catalyst component  (having D50 vol from 5-150 µ)for the production of a polyolefin (olefin polymerization) comprising titanium (Group 4 metal) compound and magnesium alkylepoxide (Group 2 metal), and internal electron donors.

    PNG
    media_image5.png
    456
    466
    media_image5.png
    Greyscale



Regarding the claimed SPAN of 0.8 or below, Spencer et al. (page 14, claim 20) disclose SPAN range for the disclosed titanium catalyst component ranges from about 0.25 to about 1.75, which significantly overlaps the SPAN range of 0.8 or below of claims 1, 9, and the SPAN range of 0.7 or below of claim 2 being claimed. Further, Spencer et al. (figure 6, examples 13, 22) clearly disclose SPAN values such as 0.78, 0.68, meeting the requirement set forth in claims 1, 2, and 9.

    PNG
    media_image6.png
    110
    458
    media_image6.png
    Greyscale



	


    PNG
    media_image7.png
    742
    897
    media_image7.png
    Greyscale



Spencer et al. (page 2, 0017) disclose the use of internal and external electron donors for the disclosed catalyst systems. 

    PNG
    media_image8.png
    266
    452
    media_image8.png
    Greyscale



Regarding internal electron donors, Spencer et al. (page 4, 0043-0044, 0047) disclose a list of suitable internal donors that includes a list of non-phthalic carboxylic (di)acids.

    PNG
    media_image9.png
    172
    361
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    600
    362
    media_image10.png
    Greyscale



Spencer et al. (page 9, 0085-0087; page 10, 0104) disclose the use organo-aluminum compounds as external electron donors.

    PNG
    media_image11.png
    342
    366
    media_image11.png
    Greyscale




    PNG
    media_image12.png
    117
    371
    media_image12.png
    Greyscale



Regarding the claimed median particle size of the Ziegler Natta catalyst particles, Spencer et al. (page 12-13, examples 1, 2; page 13, tables 1, 2; figure 6) teach the Zieglar Natta catalyst such as titanium tetrachloride having a median particle size (D50vol) of 27.5 µm (see table 1), which is within the range of 5 to 200 µm as claimed.
Regarding claim 12, 13, Spencer et al. (page 12, example 1) clearly disclose the use of magnesium compounds such as magnesium chloride. Spencer et al. (page 14, claim 1) clearly disclose the use of magnesium alkylepoxide and Spencer et al. (page 3, 0029) disclose that formation of magnesium alkoxide being claimed from magnesium alkylepoxde. 


    PNG
    media_image13.png
    527
    374
    media_image13.png
    Greyscale



	

    PNG
    media_image14.png
    250
    447
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    87
    451
    media_image15.png
    Greyscale



Regarding claims 15-20, Spencer et al. (page 12-13, example 2) clearly disclose a propylene (an olefin) polymerization process where the disclosed titanium catalyst system with TEA (AlR3) is used. 

    PNG
    media_image16.png
    271
    378
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    414
    370
    media_image17.png
    Greyscale



Table 2 of Spencer et al. also discloses the catalyst composition meeting the catalyst composition of claim 7 as claimed.

    PNG
    media_image18.png
    296
    373
    media_image18.png
    Greyscale



	


    PNG
    media_image19.png
    224
    376
    media_image19.png
    Greyscale



In view of the substantially identical Ziegler-Natta titanium catalyst compositions, the electron donors, the D50 vol. size, as well as the SPAN values disclosed and as claimed, the examiner has a reasonable basis to believe that the claimed ratio of the numerical mode to the volumetric mode of 0.60 or more (Modenum < Modevol) of claims 1, 9, and the ratio of the numerical mode to the volumetric mode of 0.7 of claim 3 are inherently possessed in Spencer et al. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding the recitation “without any particle screening step” of claim 8, or the precipitation or emulsion solidification features of claim 11, applicants must recognize that the invention of claim 8 relates to a Ziegler-Natta catalyst component (which is a product), the product by process feature, such as “without any particle screening step” and the “precipitation or emulsion solidification” features do not carry much weight on the patentability of the clamed Ziegler-Natta catalyst component. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Further, regarding claim 8 which requires a process where the Ziegler Natta catalyst component is obtained without any particle screening step, the examiner has a reasonable basis to believe that this feature is met by Spencer et al. since Spencer et al. is silent on a particle screening step.

15.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jayaratne et al. (US 2015/0322177 A1).
Regarding the invention as claimed, Jayaratne et al. (page 13-15, examples 1-5; page 15, tables 1-3) disclose olefin (ethylene/butene) polymerization process involving the use of titanium (TiCl4)/magnesium (magnesium alkoxide) based catalysts as claimed. The catalyst composition disclosed in table 1 meet the catalyst compositions of claim 7 being claimed.

    PNG
    media_image20.png
    321
    455
    media_image20.png
    Greyscale




    PNG
    media_image21.png
    260
    631
    media_image21.png
    Greyscale




    PNG
    media_image22.png
    256
    456
    media_image22.png
    Greyscale




    PNG
    media_image23.png
    671
    393
    media_image23.png
    Greyscale



Jayaratne et al. (page 6, -190-0193; page 15, 0313) disclose that aluminum is used as a co-catalyst.

    PNG
    media_image24.png
    247
    365
    media_image24.png
    Greyscale




    PNG
    media_image25.png
    56
    461
    media_image25.png
    Greyscale



Regarding the claimed SPAN, Jayaratne et al. (page 10, 0201-0204) disclose a SPAN range from 0.5 to 4.0, preferably 0.5 to at most 2.0, which significantly overlaps the SPAN ranges being claimed.

    PNG
    media_image26.png
    502
    469
    media_image26.png
    Greyscale



In view of the substantially identical Ziegler-Natta titanium catalyst compositions, the electron donors, the D50 vol. size, as well as the SPAN values disclosed and as claimed, the examiner has a reasonable basis to believe that the claimed ratio of the numerical mode to the volumetric mode of 0.60 or more (Modenum < Modevol) of claims 1, 9, the ratio of the numerical mode to the volumetric mode of 0.7 of claim 3 are inherently possessed in Jayaratne et al., and the surface area properties of claim 4. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding the recitation “without any particle screening step” of claim 8, or the precipitation or emulsion solidification features of claim 11, applicants must recognize that the invention of claim 8 relates to a Ziegler-Natta catalyst component (which is a product), the product by process feature, such as “without any particle screening step” and the “precipitation or emulsion solidification” features do not carry much weight on the patentability of the clamed Ziegler-Natta catalyst component. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 8 which requires a process where the Ziegler Natta catalyst component is obtained without any particle screening step, the examiner has a reasonable basis to believe that this feature is met by Jayaratne et al. since Jayaratne et al. is silent on a particle screening step.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/           Primary Examiner, Art Unit 1762                                                                                                                                                                                             
William K. Cheung, Ph. D.
Primary Examiner
March 12, 2021